Citation Nr: 0630859	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-28 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that rating 
decision the RO assigned a 50 percent disability rating for 
the veteran's service-connected PTSD. The veteran perfected 
an appeal of the assigned rating.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims on appeal has been 
accomplished.

2.  The veteran's PTSD is manifested by nightmares, 
hypervigilance, dissasociative flashbacks, good grooming, 
ability to handle benefits, appropriate motor behavior, a 
full range of affect, normal thought content, intact memory, 
and clear and logical thought process.  These symptoms 
suggest occupational and social impairment with no more than 
reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In this case, in an October 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as June 2004 Statement of 
the Case (SOC), and December 2004 Supplemental Statement of 
the Case (SSOC).  These documents provided him with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and VA outpatient 
treatment reports and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for an increased rating, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; Mayfield, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When a question arises as to which of 
two ratings applies under a particular diagnostic code (DC), 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in disability is at issue, it is 
the present level of disability that is of primary concern.   
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating action of May 2002, the RO granted 
service connection for PTSD, and assigned an initial 30 
percent disability rating under DC 9411, effective July 2000.  
Subsequently, following receipt of the veteran's claim on 
appeal (filed in September 2003), by rating action of 
December 2003, the RO granted a 50 percent rating therefore 
from August 5, 2003.  

Under the applicable criteria, psychiatric disabilities other  
than eating disorders are rated pursuant to a General Rating  
Formula under 38 C.F.R. § 4.130.  

Under that formula, a 50 percent rating is assigned when 
there is  occupational and social impairment with reduced 
reliability  and productivity due to such symptoms as: 
flattened affect;  circumstantial, circumlocutory, or 
stereotyped speech; panic  attacks more than once a week; 
difficulty in understanding  complex commands; impairment of 
short-and long-term memory  (e.g., retention of only highly 
learned material, forgetting  to complete tasks); impaired 
judgment; impaired abstract  thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment with  deficiencies in most areas, such as work, 
school, family  relationships, judgment, thinking or mood, 
due to such  symptoms as: suicidal ideation; obsessional 
rituals which  interfere with routine activities; speech 
intermittently  illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently,  appropriately and effectively; impaired 
impulse control (such  as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships. 

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent ability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, his own occupation, or his own 
name.

After careful review of the record in light of the above-
cited criteria, the Board finds that a rating in excess of 50 
percent for PTSD is not warranted, inasmuch as the 
symptomatology to warrant a 70 percent rating under DC 9411 
has not been objectively demonstrated.

A November 2003 VA examination noted that the veteran was 
neatly groomed and dressed.  The examiner noted that the 
veteran was pleasant, cooperative and polite.  He reported no 
hallucinations, delusions, paranoia or ideas of reference.  
Homicidal and suicidal tendencies were denied.  The veteran 
reported avoiding others, hypervigilance, intrusive memories 
and nightmares.  The examiner noted that the veteran was 
oriented and alert.  The diagnosis was PTSD and a GAF score 
of 45 was assigned.  

The veteran's VA mental health outpatient evaluations reveal 
GAF scores ranging from 35 to 45.  The veteran consistently 
presented with complaints of depression, intrusive thoughts 
and being absent-minded.  The veteran's remote and recent 
memory was described as grossly intact. His speech and 
thought processes were noted to be goal directed, productive 
and there was no evidence of looseness of association, 
psychosis or delusions.  These records also reveal that the 
veteran has been married to the same partner for over 37 
years.  

In reaching this determination, the Board has considered a 
December 2004 VA psychiatric examination report showing that, 
at the age of approximately 58, the veteran was unable to 
work due to physical and medical problems.  He complained 
that he currently experienced dissasociative flashbacks at 
least 2 or 3 times per week, some avoidance behavior, and 
memory disturbance.  In assessing the veteran's functions, 
the examiner noted that he was currently unable to work due 
to physiological and medical problems.  The veteran reported 
that he had no friends and could not be around people. 

On current mental status examination in December 2004, the 
veteran was well groomed, with good eye contact and 
appropriate motor behavior.  He reported a memory 
disturbance.  Thought content and processes were within 
normal limits.  There were no hallucinations.  The veteran 
was oriented to time and place.  There was no suicidal or 
homicidal ideation.  The diagnoses were PTSD, and a Global 
Assessment of Functioning (GAF) score of 35 was assigned.   

After a careful review of the abovementioned medical evidence 
of record and the applicable diagnostic criteria, the Board  
finds no basis for assignment of a rating in excess of 50 
percent  for the veteran's PTSD, inasmuch as the 
symptomatology to warrant a 70 percent rating under DC 9411 
has not been objectively demonstrated --occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods  
of violence); spatial disorientation; neglect of personal  
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 

In short, the veteran's actual psychiatric symptoms shown 
warrant no more than the 50 percent rating assigned.  The 
clinical findings in 2004 show that his PTSD is manifested by 
nightmares, hypervigilance, avoidance, panic attacks, but 
appropriate  motor behavior, a full range of affect, normal 
thought content, intact memory, and clear and logical thought  
process;  these are consistent with no more than the 50 
percent rating  assigned.  The subsequently dated VA 
treatment record of 2005 continue to support these findings.  
Thus, the Board finds no basis for assignment of the next 
higher, 70 percent rating.

The Board also points out that the GAF scores of 35 to 45 
assigned by the VA examiners over the appeals period appear 
consistent with no more than the assigned 50 percent 
disability rating.  According to the 4th Edition of the 
American Psychiatric Association's  Diagnostic and 
Statistical Manual of Mental Disorders (DSM- IV), a GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of  mental health-
illness.  According to  DSM-IV, a GAF score between 41 and 50 
is indicative of  serious symptoms (e.g., suicidal ideation, 
severe obsessional  rituals, frequent shoplifting) or any 
serious impairment in  social, occupational, or social 
functioning (e.g., having no  friends, and being unable to 
keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

There is no question that the GAF  score and the 
interpretations of the score are important  considerations in 
rating a psychiatric disability.  See,  e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996);  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  GAF scores and the interpretation of 
those scores are without question important considerations in 
rating a psychiatric disability, but the GAF scores assigned 
in a case, like an examiner's assessment of the degree of 
severity of a disability (e.g. the December 2004 VA 
outpatient examiner's impression of "severe" PTSD), are not 
dispositive of the matter of assigning a percentage 
disability rating for a psychiatric disorder; rather, they 
must be considered in light of the actual symptoms of a  
veteran's disorder (which provide the primary basis for the  
rating assigned).  See 38 C.F.R. § 4.126(a) (2006).  

While the GAF scores of 35 to 45 might suggest serious 
impairment in the veteran's  functioning, the Board finds 
that the veteran's symptoms as reflected on actual 
examination do not show such a degree of  impairment as to 
warrant a 70 percent rating.  For instance, there is no 
evidence of certain symptoms (such as suicidal ideation, 
severe obsessional rituals, or frequent shoplifting) that, 
per DSM-IV, are generally indicative of a GAF score between 
41 and 50.  Additionally, there is no evidence of certain 
symptoms (such as illogical or irrelevant speech, impairment 
of judgment or thinking) that, per DSM-IV, are generally 
indicative of a GAF score between 31 and 40.  

The Board also notes that the veteran is has been married for 
37 years, and is able to manage his affairs and to live with 
his wife.  As noted above, the veteran  does not have 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such  symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene;  difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships. 

For all the foregoing reasons, the Board finds that a rating 
in excess of 50 percent for PTSD is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


